


110 SRES 652 IS: Designating the week beginning September 8,

U.S. Senate
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 652
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2008
			Mr. Crapo (for himself
			 and Mr. Thune) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the week beginning September 8,
		  2008, as National Assisted Living Week.
	
	
		Whereas the number of elderly and disabled citizens of the
			 United States is increasing dramatically;
		Whereas assisted living is a long-term care service that
			 fosters choice, dignity, independence, and autonomy in the elderly and disabled
			 across the United States;
		Whereas the National Center for Assisted Living created
			 National Assisted Living Week;
		Whereas the theme of National Assisted Living Week 2008 is
			 Filling Life with Love; and
		Whereas this theme highlights the privilege, value, and
			 responsibility of passing the legacies of the lives of the elderly and disabled
			 of the United States down through the generations that care for and love them:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning September 8, 2008, as National Assisted Living
			 Week; and
			(2)urges all people
			 of the United States—
				(A)to visit friends
			 and loved ones who reside at assisted living facilities; and
				(B)to learn more
			 about assisted living services, including how assisted living services benefit
			 communities in the United States.
				
